DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Applicant is requested to remove references to websites disclosed in paragraphs 0020 and 0021 of the specification. 
The disclosure is objected to because of the following informalities: The descriptions of FIGURE 5 and FIGURE 6 (page 7 of specification) do not align with the drawings for FIGURE 5 and FIGURE 6. Perhaps the applicant has accidently swapped the descriptions for FIGURE 5 and FIGURE 6 on page 7 of the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 7132982 B2) in view of Baud (US 20100156698 A1)
Regarding claim 1, Smith discloses [Note: what Smith does not disclose is strike-through] 
In an airspace (Column 2, line 3,“The present invention relates to the field of aircraft tracking and identification.”) wherein multiple, spaced-apart radar sensors are used to track aircraft and other objects, an improved surveillance method (Column 4, line 33, “In a second embodiment, a technique of tracking targets with varying receiver combinations is provided.”), comprising the steps of: 

(Column 4, line 37, “A set of rules has been developed on determining the optimal sensor combination for the measurement equation in the extended Kalman Filter model. The first choice is to go with the same sensor combination as the previous measurement. Doing so improves track accuracy and smoothness. If the same sensor combination as the previous set cannot be found, but a common subset of at least three sensors may be found in both measurements, this common subset of sensor combination will receive priority consideration; otherwise, the sensor combination with the lowest HDOP will be chosen.”; i.e. lowest HDOP is based on geometry); 
and displaying information associated with the tracking of the object for air traffic control purposes (Column 3, line 26, “Multilateration may be used for a number of purposes. Flight tracks may be recorded and displayed for informational purposes for airlines, the general public, or for government agencies. Thus, an airline or consumers may be able to determine location of aircraft, or a government agency may be able to track aircraft for noise measurement purposes”).
Baud discloses, 
defining a sequence of adjoining virtual cells through which an object travels along a flight path within the airspace (Paragraph 0024,“the method comprises a preliminary step establishing a two-dimensional grid of a stereographic projection plane of the space of interest, the two-dimensional grid being divided into a plurality of cells of rectangular shape,”); 
wherein each virtual cell uses a different subset of the spaced-apart radar sensors (Paragraph 0119, “FIGS. 5a and 5b present diagrams representative of the correlation method implemented in a multiple-sensor radio tracking system according to the invention. In FIG. 5a, various examples of outlines of the space of interest, are represented in projection, for example on a stereographic plane, by a grid 501 subdivided into a plurality of rectangular cells. Advantageously, the cells are square in shape, for example with a side of 10 Nm. A radar plot 502 is represented in a cell 510. The cell 510 notably comprises adjacent cells 511, 512 and 513. Tracks 503 and 504 belong respectively to the cell 510 and to one of the adjacent cells 504. Tracks 505 to 508 belong to other cells more or less close to the cell 510.”) 

	It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Smith with Baud to include the features of: defining a sequence of adjoining virtual cells through which an object travels along a flight path within the airspace, and wherein each virtual cell uses a different subset of the spaced-apart radar sensors. Both Smith and Baud are considered analogous arts as they both disclose aircraft surveillance methods and systems to optimize data. Smith is very similar to the instant application as it discloses a method of determining a combination of sensor configurations to track an aircraft where the combination of sensor configurations are based on factors such as geometry and dilution of precision (DOP). Baud is also similar to the instant application as it discloses a grid of adjoining cells which are used to define an airspace and where different sub-sets of radar 

Regarding claim 2, the combination of Smith and Baud discloses
The method of claim 1. Smith further discloses, including the sensors selected to optimize dilution of precision (DOP) (Column 4, line 41, “If the same sensor combination as the previous set cannot be found, but a common subset of at least three sensors may be found in both measurements, this common subset of sensor combination will receive priority consideration; otherwise, the sensor combination with the lowest HDOP will be chosen.”). 


Regarding claim 3, the combination of Smith and Baud discloses
The method of claim 1. Smith further discloses, including the sensors selected to minimize object positional error (Column 21, line 34, “In a first aspect, error detection and correction is performed in a 2D multilateration system. As discussed above and illustrated in the Figures, when more than four sensors present TOAs for the same target, an algorithm is devised to check the consistencies among solutions generated by selective sensor combination. If inconsistency is found, further tests are done individually to determine which sensor should not contribute to the final solution.”)

Regarding claim 4, the combination of Smith and Baud discloses
The method of claim 1. Smith further discloses, including the sensors selected (Column 21, line 21, “In a fifth embodiment of the present invention, a technique for selecting best receiver combination and/or solution of multilateration equations from a multitude of combinations and/or solutions.”) to maximize correct object identification (Column 21, line 32, “The techniques disclosed in this fifth embodiment of the present application cover two unique aspects of the solution selection process. In a first aspect, error detection and correction is performed in a 2D multilateration system. As discussed above and illustrated in the Figures, when more than four sensors present TOAs for the same target, an algorithm is devised to check the consistencies among solutions generated by selective sensor combination. If inconsistency is found, further tests are done individually to determine which sensor should not contribute to the final solution.”).


Regarding claim 5, the combination of Smith and Baud discloses
The method of claim 1. Smith further discloses ,including the sensors selected to optimize back-up data associated with the object (Column 4, line 48, “In a third embodiment of the present invention, methods of correlating and combining Mode A, Mode C, and Mode S messages to enhance target tracking performance in a passive surveillance system are provided. The foundation of correlation of Mode A, Mode C, and Mode S messages and combination two or more of them into one single data stream to enhance tracking performance is built around a track memory system which includes not only track state variables but also selective recent history of sensor data for the target of concerns, including TOA with sensor ID, signal strengths, the list of sensors chosen to contribute to tracking solutions. Past messages may then be retrieved and be compared side-by-side with new target messages for matches.”; “selective recent history of sensor data” is tantamount to back-up data).

Regarding claim 8, the combination of Smith and Baud discloses
The method of claim 1. Smith further discloses, including the step of building a database including information associated with sensor selection (Column 4, line 48, “In a third embodiment of the present invention, methods of correlating and combining Mode A, Mode C, and Mode S messages to enhance target tracking performance in a passive surveillance system are provided. The foundation of correlation of Mode A, Mode C, and Mode S messages and combination two or more of them into one single data stream to enhance tracking performance is built around a track memory system which includes not only track state variables but also selective recent history of sensor data for the target of concerns, including TOA with sensor ID, signal strengths, the list of sensors chosen to contribute to tracking solutions. Past messages may then be retrieved and be compared side-by-side with new target messages for matches.”; “target memory system” is tantamount to database)

Regarding claim 9, the combination of Smith and Baud discloses
The method of claim 8. Smith further discloses, including the step of searching the database to determine sensor performance or accuracy (Column 4, line 48, “In a third embodiment of the present invention, methods of correlating and combining Mode A, Mode C, and Mode S messages to enhance target tracking performance in a passive surveillance system are provided. The foundation of correlation of Mode A, Mode C, and Mode S messages and combination two or more of them into one single data stream to enhance tracking performance is built around a track memory system which includes not only track state variables but also selective recent history of sensor data for the target of concerns, including TOA with sensor ID, signal strengths, the list of sensors chosen to contribute to tracking solutions. Past messages may then be retrieved and be compared side-by-side with new target messages for matches.”; “past messages may then be retrieved” is tantamount to searching the database).

Regarding claim 10, the combination of Smith and Baud discloses The method of claim 8. Smith further discloses, including the step of searching the database to determine sensor (Column 4, line 48, “In a third embodiment of the present invention, methods of correlating and combining Mode A, Mode C, and Mode S messages to enhance target tracking performance in a passive surveillance system are provided. The foundation of correlation of Mode A, Mode C, and Mode S messages and combination two or more of them into one single data stream to enhance tracking performance is built around a track memory system which includes not only track state variables but also selective recent history of sensor data for the target of concerns, including TOA with sensor ID, signal strengths, the list of sensors chosen to contribute to tracking solutions. Past messages may then be retrieved and be compared side-by-side with new target messages for matches.”; “past messages may then be retrieved” is tantamount to searching the database).

Regarding claim 11, the combination of Smith and Baud discloses The method of claim 8. Smith further discloses, including the step of searching the database to generate a sensor usage report (Column 19, line 4, “The foundation of correlation of Mode A, Mode C, and Mode S messages and combination two or more of them into one single data stream to enhance tracking performance is built around a track memory system which may include not only track state variables but also a selective recent history of sensor data for a target of concern, including TOA with sensor ID, signal strengths, the list of sensors chosen to contribute to tracking solutions.”; the usage report is yielded from the track memory system which includes the “list of sensors chosen to contribute to the tracking solution” and well as the “signal strengths”).

Regarding claim 12, the combination of Smith and Baud discloses The method of claim 11. Smith further discloses, including the step of determining fees and billing based upon usage (Column 3, line 27, “Flight tracks may be recorded and displayed for informational purposes for airlines, the general public, or for government agencies. Thus, an airline or consumers may be able to determine location of aircraft, or a government agency may be able to track aircraft for noise measurement purposes. Airports may be able to use such multilateration techniques to track landings and takeoffs and for billing landing fees.”).

Regarding claim 13, the combination of Smith and Baud discloses The method of claim 1. Smith further discloses, wherein sensor selection is also based upon sensor availability. (Column 18, line 38, “In this second embodiment, of the present invention, a program memory is set up to record the sensor combination used in the previous track update process. A set of rules has been developed to determine the optimal sensor combination for the measurement equation in the extended Kalman Filter model. The first choice is to go with the same sensor combination as the previous measurement. Doing so improves track accuracy and smoothness. If the same sensor combination as the previous set cannot be found, but a common subset of at least three sensors may be found in both measurements, this common subset of sensor combination will receive priority consideration; otherwise, the sensor combination with the lowest HDOP will be chosen.”; therefore, if the same sensor combination as the previous set cannot be found [tantamount to availability] then another configuration will be chosen)

Regarding claim 14, the combination of Smith and Baud discloses The method of claim 1. Smith further discloses, including the step of determining the initial position of the object when it enters the airspace (Column 10, line 15, ”Referring to FIG. 5, the first processing step 11 is a decision block in which it is determined whether tracking data is present in the input queue.”; Fig. 5 depicts this process, where once it is determined that the object has entered the airspace (input queue) then the position of the object is determined).

Regarding claim 15, the combination of Smith and Baud discloses The method of claim 1. Smith further discloses, wherein the object is a passenger or commercial aircraft, military aircraft, or a drone (Column 2, line 3, “The present invention relates to the field of aircraft tracking and identification. The present invention is specifically directed toward a technique for passively retrieving and correlating aircraft data from existing aircraft data sources.”).



Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 7132982 B2) in view of Baud (US 20100156698 A1) and further in view of Berstis (US 6275771 B1). 

Regarding claim 6, the combination of Smith and Baud discloses, The method of claim 1. However, the combination of Smith and Baud fails to disclose, including virtual cells that have a size based upon the operational demand of the spaced-apart radar sensors.
Berstis discloses, 
including virtual cells that have a size based upon the operational demand of the spaced-apart radar sensors. (Column 5, line 47, “The air traffic control application of the invention, either to replace or augment the existing TCAS, has a number of possible features. In one preferred embodiment of the invention, the cell size of the minicells varies according to the anticipated traffic levels or the speed of vehicles in a given area. The minicell size in a congested area, e.g., surrounding an airport is smaller than that over an unpopulated area such as an ocean. Increasing the size of the minicells at high elevations allows more efficient use of bandwidth.”)

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Smith and Baud with Berstis to include the feature of: including virtual cells that have a size based upon the operational demand of the spaced-apart radar sensors. Smith, Baud and Berstis are all considered analogous arts as they all disclose systems and methods for aircraft surveillance using radar technology. Smith is very similar to the instant application as it discloses a method of determining a combination of sensor configurations to track an aircraft where the combination of sensor configurations are based on factors such as geometry and dilution of precision (DOP). Baud is also similar to the instant application as it discloses a grid of adjoining cells which are used to define an airspace and where different sub-sets of radar sensors are being used in different cells. Berstis is also similar to the instant application as it defines adjoining cells in an airspace where the cells can be configured and sized to optimize performance and accuracy. However, the combination of 

Regarding claim 7, the combination of Smith and Baud and Berstis discloses, The method of claim 6. However, the combination of Smith and Baud fails to disclose,  wherein the virtual cells in high-density airspaces are smaller than virtual cells associated with lower-density airspaces. 
Berstis discloses, 
wherein the virtual cells in high-density airspaces are smaller than virtual cells associated with lower-density airspaces (Column 5, line 47, “The air traffic control application of the invention, either to replace or augment the existing TCAS, has a number of possible features. In one preferred embodiment of the invention, the cell size of the minicells varies according to the anticipated traffic levels or the speed of vehicles in a given area. The minicell size in a congested area, e.g., surrounding an airport is smaller than that over an unpopulated area such as an ocean. Increasing the size of the minicells at high elevations allows more efficient use of bandwidth.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Smith and Baud with Berstis to include the feature of: wherein the virtual cells in high-density airspaces are smaller than virtual cells associated with lower-density airspaces. Smith, Baud and Berstis are all considered analogous arts as they all disclose systems and methods for aircraft surveillance using radar technology. Smith is very similar to the instant application as it discloses a method of determining a combination of sensor configurations to track an aircraft where the combination of sensor configurations are based on factors such as geometry and dilution of precision (DOP). Baud is also similar to the instant application as it discloses a grid of adjoining cells which are used to define an airspace and where different sub-sets of radar sensors are being used in different cells. Berstis is also similar to the instant application as it define adjoining cells in an airspace where the cells can be configured and sized to optimize performance and accuracy. However, the combination of Smith and Baud fail to disclose, wherein the virtual cells in high-density airspaces are smaller than virtual cells associated with lower-density airspaces. Berstis discloses this feature. The size of the cell in congested areas where the demand on the radar sensors is more would help in better resolution and improved aircraft sensing. It is beneficial to define the size of the cell in a congested area to be smaller than the size of non-congested or low-density area so that the resolution of cells with a high density of aircrafts is better and leads to less errors. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Smith and Baud with Berstis to incorporate the feature .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weedon (US 8138967 B2) is considered pertinent art as it discloses a multilateration system comprising a plurality of receiver stations and selection a receiver combinations based on position determination based on a determined altitude. 
Halbert (US 20170285158 A1) is considered pertinent art as it discloses,  “A radar system provides information relating to a three-dimensional field of surveillance (FoS) having a volume exceeding one cubic kilometre. The radar system includes a radar transmitter and radar receiver arranged to provide persistent surveillance of the FoS. Each radar return signal received within a sequence of time periods is processed. An associated signal information is stored in a memory in association with information identifying at least one of a respective beam in which that return signal was received and a respective receiver element at which that respective return signal was received. (Abstract)”.
Yousefi (US 20110095941 A1) is considered pertinent art as it discloses in paragraph 0069, “The size of the cells may be chosen based on the desired resolution of the final sector boundary design; smaller cells yield less jagged boundaries but increase the run time of the MIP.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 3648                                                                                                                                                                                           
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648